Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 1 of 13




          EXHIBIT A

                         Exhibit A, Page 4
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 2 of 13



 1   JOHN W. TOWER, ESQ. #106425
 2
     LAW OFFICE OF JOHN W. TOWER
     2211 Encinitas Blvd., 2nd Floor
 3   Encinitas, CA 92024
     (760) 436-5589 / Fax (760) 479-0570
 4

 5   Attorneys for Plaintiff
     Summit Estate, Inc.
 6

 7

 8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                FOR THE COUNTY OF SANTA CLARA
10   SUMMIT ESTATE, INC., a California                     )     Case No.: 17CV309488
     corporation                                           )
11                                                               FIRST AMENDED COMPLAINT FOR
                    Plaintiff,                             )
                                                                 DAMAGES FOR BREACH OF
12          vs.                                            )
                                                                 CONTRACT, INTENTIONAL
                                                           )
13   UNITED HEALTHCARE INSURANCE                                 MISREPRESENTATION, NEGLIGENT
                                                           )     MISREPRESENTATION, FRAUDULENT
     COMPANY., a corporation; and DOES 1                   )
14   through 10, inclusive,                                      CONCEALMENT, NEGLIGENT NON-
                                                           )     DISCLOSURE OF FACTS, PROMISSORY
15                  Defendants.                            )     ESTOPPEL, PROHIBITORY
                                                           )     INJUNCTION, QUANTUM MERUIT,
16
                                                           )     VIOLATION OF BUSINESS AND
17                                                         )     PROFESSIONS CODE SECTION 17200,
                                                           )     BREACH OF IMPLIED CONTRACT AND
18                                                         )     VIOLATION OF ERISA
19

20          Plaintiff certifies that venue is proper in this court as to all Defendants because this is the

21   venue district in which the contract was formed, where the obligations of the parties were to be

22   performed, where the contract was breached and where the injuries and damages occurred.

23
            Plaintiff alleges as and for its causes of action as follows:

24
             1.     Plaintiff is a corporation authorized to do and doing business in the City of Los Gatos,

25
     County of Santa Clara, State of California and was at all times herein mentioned doing business as a

26
     residential substance abuse treatment facility and provided services which were or should have been

27
     covered by health insurance policies which Plaintiff is informed and believes and thereon alleges

28
     were provided, sponsored, supplied, underwritten, administered and/or implemented by Defendants
     and/or Defendants alter ego’s or parent companies.


                                                          -1-
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                             Exhibit A, Page 5
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 3 of 13



 1          2.      Plaintiff is informed and believes and thereon alleges that Defendant UNITED
 2   HEALTHCARE INSURANCE COMPANY (hereinafter “UHC") is a corporation authorized to do
 3   and doing insurance business in the city of San Jose, County of San Jose, State of California.
 4          3.      Plaintiff is informed and believes and thereon alleges that Defendants DOES 1
 5   through 10 are somehow related to and/or controlled by the named Defendant and are related entities
 6   that were somehow involved in the issuing of the plans/policies and/or the handling of the claims
 7   described herein. The true names and capacities of the Defendants sued herein under Section 474 of
 8   the Code of Civil Procedure as DOES 1 through 10 are unknown to Plaintiff who therefore sues said
 9   Defendants by such fictitious names. Plaintiff is informed and believes and thereon alleges that each
10   of the fictitiously named Defendants is responsible in some manner for the events herein referred to
11   and caused the damages hereinafter alleged.
12           4.     Plaintiff is informed and believes and thereon alleges that each Defendant is, and was
13   at all times herein mentioned acting as the agent, employee and/or alter ego of each of the remaining
14   Defendants and at all times acted within the scope and authority of said agency and/or employment.
15          5.      At all times herein mentioned, Plaintiff is informed and believes that numerous
16   patients it treated were insured for substance abuse treatment services pursuant to health insurance
17   plans/policies that Plaintiff is informed and believes and thereon alleges were issued, underwritten
18   and administered by Defendants and/or said Defendants' predecessor(s),assignor(s), agent(s), alter
19   ego(s) or related entities, including the DOE Defendants herein. Defendants wrote the plans/policies,
20   are in possession of same and are familiar with all terms and conditions. Plaintiff is informed and
21   believes and thereon alleges that as to provisions applicable to the issues herein, the plans/policies
22   have the same operative language.
23          6.     While the subject plans/policies were in effect, Plaintiff’s patients and Defendants
24   insureds referred to above sought covered substance abuse treatment with Plaintiff. Plaintiff took
25   reasonable steps to verify available benefits, including contacting Defendants, as directed by
26   Defendants, to verify insurance benefits and was advised in all cases that the policies provided for
27   and Defendants would pay for treatment at the usual, reasonable and customary rate (UCR). In
28   reasonable reliance on these representations and information, and pursuant to the agreement of



                                                          -2-
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                             Exhibit A, Page 6
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 4 of 13



 1   Defendants to pay based on that rate, Plaintiff treated the patients and submitted claims for payment
 2   in accordance with these representations and agreements.
 3          7.       Based on the representations, authorization and agreement of the Defendants alleged
 4   above, Plaintiff provided the agreed upon services and has performed all conditions, covenants and
 5   promises required to be performed in accordance with the agreement referred to herein above except,
 6   if applicable, those that have been excused, waived or are otherwise inapplicable.
 7          8.       Within the past two years, at Santa Clara, California, the Defendants breached their
 8   agreements with Plaintiff and/or committed other wrongful acts and omissions by refusing to pay
 9   Plaintiff the represented and agreed upon UCR rate but rather paid a different and significantly lower
10   amount for treatment. Plaintiff has now learned that at the time benefits were verified Defendants
11   had information regarding the a different/lower daily payment amount and/or intended to pay a much
12   lower amount but withheld that information from Plaintiff and informed Plaintiff that payment
13   would be based on the UCR. As a result of the facts and conduct alleged herein, an unconscionable
14   injury would result to Plaintiff if Defendants are not required from paying the represented/agreed to
15   UCR rate, and Defendants are equitably estopped from denying the agreement/obligation to pay that
16   amount.
17                                        FIRST CAUSE OF ACTION
18                           (Breach of Contract- Pre-Admission Oral Agreement)
19          9.        Plaintiff realleges and incorporates herein by reference every allegation contained in
20   paragraphs 1 through 8, as though fully set forth herein.
21          10.       Based on the facts alleged in paragraph 6 above, Plaintiff and Defendants entered into
22   agreements whereby Plaintiff would provide substance abuse treatment to the insureds of Defendants
23   referred to above in paragraph 5 at the UCR rate. Plaintiff has performed all conditions, covenants
24   and promises required to be performed in accordance with the terms and conditions of said
25   contracts/agreements except, if applicable, those that have been excused, waived or are otherwise
26   inapplicable.
27          11.       Defendants breached the agreements alleged at paragraph 6, by way of example and
28   without limitation, engaging in the conduct alleged in paragraph 8.



                                                          -3-
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                              Exhibit A, Page 7
           Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 5 of 13



 1           12.      As a proximate and direct result of the Defendants' breach of contract, Plaintiff has
 2   suffered, and will continue to suffer in the future, damages subject to proof at the time of trial.
 3                                      SECOND CAUSE OF ACTION
 4                                       (Intentional Misrepresentation)
 5           13.      Plaintiff realleges and incorporates herein by reference every allegation contained in
 6   paragraphs 1 through 12 as though set forth fully herein.
 7           14.      Within the past two years, Plaintiff and Defendants entered into negotiations for the
 8   treatment and services of the patients as alleged herein. In connection with these negotiations, said
 9   Defendants, and each of them, with the intent to deceive and defraud Plaintiff, falsely and
10   fraudulently made representations to Plaintiff, by way of example and without limitation, alleged in
11   paragraphs 6 hereinabove.
12           15.      In truth and in fact, these representations were false, were known at the time by said
13   Defendants, and each of them, to be false, and were made with the intent to induce Plaintiff to act in
14   reliance thereon as alleged herein.
15           16.      Plaintiff, reasonably believing and relying upon said representations made by the
16   Defendants, who held themselves out to have special knowledge and expertise, provided the
17   treatment as alleged herein.
18           17.      Within the past two years, Plaintiff discovered that the representations made by said
19   Defendants, and each of them, were in fact false as alleged in paragraph 8 herein.
20           18.      As a direct and proximate result of the fraud and deceit of said Defendants, and each
21   of them, Plaintiff has suffered damages as alleged herein, all of which will be subject to proof at the
22   time of trial.
23           19.      The acts and omissions of the Defendants, and each of them, as alleged herein above,
24   were performed maliciously, oppressively and fraudulently, with the intent to deceive and defraud
25   Plaintiff, thereby entitling Plaintiff to exemplary damages in an amount sufficient to punish and
26   deter the Defendants, and each of them. The conduct described herein was approved, authorized
27   and/or ratified by officers, directors and/or managing agents of the named Defendants.
28




                                                           -4-
          __________________________________________________________________________________________________
                                    First Amended Complaint – SUMMIT ESTATE v. UHC
                                              Exhibit A, Page 8
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 6 of 13



 1                                          THIRD CAUSE OF ACTION
 2                                          (Negligent Misrepresentation)
 3          20.     Plaintiff realleges and incorporates herein by reference every allegation contained in
 4   paragraphs 1 through 18 as though set forth fully herein.
 5          21.     Defendants had a duty to provide accurate/correct information regarding benefits
 6   when contacted by providers and it was and is foreseeable to Defendants that providers would rely
 7   on the information given to them and that providers would be damaged if they were provided with
 8   incorrect information. When Defendants made said representations to Plaintiff as alleged herein,
 9   they had no sufficient or reasonable grounds for believing them to be true, in that Defendants, and
10   each of them, did not have accurate information and data, nor any information and data, concerning
11   the accuracy of the representations, and understood without such information and data, they could
12   not accurately make the representations to Plaintiff as alleged herein. Plaintiff is informed and
13   believes and thereon alleges that at the time of the representations made by Defendants as alleged
14   herein above, and thereafter, Defendants, and each of them, concealed and suppressed from Plaintiff
15   their lack of information and data and the consequent inability to accurately make the representations
16   referred to herein above.
17                                         FOURTH CAUSE OF ACTION
18                                             (Fraudulent Concealment)
19          22.     Plaintiff realleges and incorporates herein by reference every allegation contained in
20   paragraphs 1 through 19 and 21 as though set forth fully herein.
21          23.     Plaintiff is informed and believes and based thereon alleges that the Defendants, and
22   each of them, actively concealed material facts regarding the coverages and/or rates provided in the
23   UHC policy from Plaintiff by way of example and without limitation, among other things, as alleged
24   at paragraphs 6 and 8 herein. This information was not discoverable or known to Plaintiff and was
25   known only to Defendants.
26          24.     As a direct and proximate result of the fraudulent concealment by Defendants, and
27   each of them, Plaintiff acted as alleged herein and sustained damages as alleged herein.
28




                                                          -5-
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                             Exhibit A, Page 9
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 7 of 13



 1                                           FIFTH CAUSE OF ACTION
 2                                           (Negligent Failure to Disclose)
 3          25.     Plaintiff realleges and incorporates herein by reference every allegation contained in
 4   paragraphs 1 through 18 and 21 as though set forth fully herein.
 5          26.     Defendants, and each of them, negligently failed to disclose the facts set forth in
 6   paragraphs 6 and 8 herein, although they knew, or in the exercise of reasonable diligence, should
 7   have known of the inaccuracy of the representations as alleged herein.
 8          27.     Had Plaintiff known the undisclosed facts, Plaintiff would have declined to admit the
 9   patients for treatment.
10          28.     As a direct and proximate result of the Defendants negligent failure to disclose
11   information, and the facts herein alleged, Plaintiff has suffered damages as alleged herein.
12                                       SIXTH CAUSE OF ACTION
13                                           (Promissory Estoppel)
14          29.     Plaintiff realleges and incorporates herein by reference every allegation contained in
15   paragraphs 1 through 19 and 21 as though set forth fully herein.
16          30.     As alleged herein, Plaintiff is informed and believes that Defendants knew that the
17   patient’s insurance policies did not provide the coverage amount represented by Defendants to the
18   public at large and specifically Plaintiff. Nevertheless, Plaintiff is informed and believes and thereon
19   alleges that Defendants knowingly and/or negligently represented to Plaintiff the coverage amounts
20   alleged hereinabove with the intention that Plaintiff would rely on the representations and knowing
21   that Plaintiff had no knowledge of the falsity of the representations.
22          31.     Plaintiff relied upon Defendants’ representations and admitted the Defendants
23   insureds for treatment based thereon. Had Plaintiff known of the falsity of the representations it
24   would not have done so. Accordingly, Defendants are estopped from asserting any payment amount
25   contrary to the representations made by Defendants and Plaintiff is entitled to damages in an amount
26   according to proof together with interest at the legal rate, and any other appropriate relief.
27          32.     The acts and omissions of the Defendants, and each of them, as alleged herein above,
28   were performed maliciously, oppressively and fraudulently, with the intent to deceive and defraud
     Plaintiff, thereby entitling Plaintiff to exemplary damages in an amount sufficient to punish and

                                                          -6-
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                            Exhibit A, Page 10
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 8 of 13



 1   deter the Defendants, and each of them. The conduct described herein was approved, authorized
 2   and/or ratified by officers, directors and/or managing agents of the named Defendants.
 3

 4                                     SEVENTH CAUSE OF ACTION
 5                                      (Prohibitory Injunctive Relief)
 6          33.     Plaintiff realleges and incorporates herein by reference every allegation contained in
 7   paragraphs 1 through 32 and 37 through 53, as though fully set forth herein. Plaintiff has received
 8   assignments from its patients/Defendant’s insureds and brings this action as the assignee of its
 9   patients/Defendant’s insureds identified herein.
10          34.     Plaintiff is informed and believes and thereon alleges that Defendants have engaged
11   in a continuing pattern of conduct wherein prior to treatment they inform non-network substance
12   abuse treatment providers like Plaintiff herein that substance abuse treatment services are authorized
13   to be paid at the UCR, but then when claims are submitted Defendants pay only a small fraction of
14   the UCR and then aggressively negotiate in an attempt to get providers to accept much less than
15   UCR.
16          35.     Plaintiff is informed and believes and thereon alleges that in engaging in the conduct
17   alleged herein, Defendants have used improper and/or inadequate information regarding UCR, have
18   negotiated in bad faith using inconsistent amounts for the “UCR” and have engaged in a continuing
19   pattern of conduct to under pay and/or delay payment, with the result that Plaintiff in this case and
20   other providers are under severe financial pressure and insured substance abuse patients are
21   potentially exposed to significant financial liability, causing irreparable harm for which Plaintiff
22   does not have an adequate legal remedy.
23          36.     Plaintiff is informed and believes and thereon alleges that Defendants conduct is in
24   violation of California law, including but not limited to California Health and Safety Code sections
25   1371.8 and 1371.37 and California’s mental health parity laws. The harm in not granting injunctive
26   relief greatly outweighs any possible harm to Defendants if injunctive relief is granted prohibiting
27   Defendants from engaging in the conduct alleged herein.
28




                                                          -7-
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                            Exhibit A, Page 11
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 9 of 13



 1                                     EIGHTH CAUSE OF ACTION
 2                                             (Quantum Meruit)
 3          37.     Plaintiff realleges and incorporates herein by reference every allegation contained in
 4   paragraphs 1 through 18, 21 and 33-36 as though set forth fully herein.
 5          38.     As alleged herein Defendants communicated to Plaintiff that the insureds/patients
 6   whose claims are at issue herein were insured and that the claims would be covered at the UCR rate.
 7   By virtue of these communications and the conduct of the Defendants alleged herein Plaintiff was
 8   induced to provide substance abuse treatment services.
 9          39.     Plaintiff provided the substance abuse treatment services to the patients/insureds
10   identified herein in reasonable reliance upon the representations and conduct of the Defendants.
11          40.     Plaintiff providing the substance abuse treatment services in reliance on the
12   representations/communications/agreements by Defendants was not gratuitous.
13          41.     The amounts that Plaintiff built for the substance abuse treatment services was and is
14   the reasonable value of those services and was and is the UCR rate for those services. Nevertheless,
15   Defendants have refused to pay the UCR rate they represented would be paid, and instead have only
16   paid a small fraction of the reasonable value of the services.
17          42. Under the circumstances, Defendants cannot conscientiously refuse to pay the balance
18   due for the patients/insureds identified herein and Defendants should be required to pay the
19   remainder of the reasonable value of/UCR rate for the substance abuse treatment services provided
20   by Plaintiff to the insureds of Defendants.
21                                      NINTH CAUSE OF ACTION
22                       (Violation of Business and Professions Code section 17200)
23          43.     Plaintiff realleges and incorporates herein by reference every allegation contained in
24   paragraphs 1 through 42 as though set forth fully herein.
25          44.     At all times relevant herein, California Business and Professions Code section 17200
26   et seq. was in full force and effect. The Defendants conduct of, by way of example and without
27   limitation, providing false and misleading information regarding the payment amount for substance
28   abuse treatment and then after treatment is completed either denying claims or paying a small



                                                          -8-
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                            Exhibit A, Page 12
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 10 of 13



 1   fraction of the represented amount is unlawful, unfair and/or fraudulent and constitutes an unfair
 2   business practice under California law.
 3           45.      Plaintiff has been and continues to be directly damaged by the conduct of the
 4   Defendants and there is a causal link between the Defendants violation of Business and Professions
 5   Code section 17200 alleged herein and the monetary damages suffered by Plaintiff.
 6           46.      The Defendants continue to engage in the conduct complained of herein that offend
 7   established public policy and which is unethical, oppressive, unscrupulous, unlawful, unfair,
 8   fraudulent and substantially injurious to the public at large in that, by way of example and without
 9   limitation, those battling substance abuse walk a fine line between sobriety and relapse are placed in
10   a position where they are financially responsible for considerable sums of money for treatment
11   received, and providers of substance abuse treatment are placed in a position where they may be
12   required to pursue former patients for payment of substantial funds that were promised to be paid by
13   Defendants. This places former patients at risk of relapse, potentially puts substance abuse treatment
14   facilities at financial risk.
15           47.      The Defendants conduct of misrepresenting the amount it will pay for substance
16   abuse treatment and then paying a substantially lower amount is unlawful and unfair, and constitutes
17   fraud against Plaintiff since Plaintiff makes admission decisions based on information that is
18   provided by and/or agreements entered into with Defendants when insurance benefits and payment
19   amounts are verified and confirmed.
20           48.      Plaintiff seeks compensation for the damages arising from the conduct and activities
21   of Defendants in violation of Business and Professions Code section 17200 as alleged herein,
22   including but not limited to disgorgement of illegal profits and/or ill-gotten financial gains, in an
23   amount according to proof at the time of trial and injunctive relief prohibiting Defendants from
24   engaging in the conduct alleged herein. Plaintiff is informed and believes and thereon alleges that
25   Defendants conduct is in violation of California law, including but not limited to California Health
26   and Safety Code sections 1371.8 and 1371.37.
27

28




                                                           -9-
          __________________________________________________________________________________________________
                                    First Amended Complaint – SUMMIT ESTATE v. UHC
                                             Exhibit A, Page 13
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 11 of 13



 1           49. Because the Defendants engaged in an unfair, unlawful and fraudulent business practice,
 2   Plaintiff is entitled to claim reasonable attorney’s fees in an amount to be determined according to
 3   proof at the time of trial.
 4                                       TENTH CAUSE OF ACTION
 5                     (Breach of Contract- Pre-Admission Implied in Fact Contract)
 6           50.     Plaintiff realleges and incorporates herein by reference every allegation contained in
 7   paragraphs 1 through 18 and 21, as though fully set forth herein.
 8           51.     Based on the facts alleged in paragraph 6 above, implied in fact contracts exist
 9   whereby Plaintiff would provide substance abuse treatment to the insureds of Defendants referred to
10   above in paragraph 5 at the UCR rate. Plaintiff has performed all conditions, covenants and promises
11   required to be performed in accordance with the terms and conditions of said contracts/agreements
12   except, if applicable, those that have been excused, waived or are otherwise inapplicable.
13           52.     Defendants breached the implied in fact contracts, by way of example and without
14   limitation, engaging in the conduct alleged in paragraph 8.
15           53.     As a proximate and direct result of the Defendants' breach of contract, Plaintiff has
16   suffered, and will continue to suffer in the future, damages subject to proof at the time of trial.
17                                    ELEVENTH CAUSE OF ACTION
18                            (Violation of ERISA 29 USC section 1132 (a)(1)(B))
19           54.     Plaintiff realleges and incorporates herein by reference every allegation contained in
20   paragraphs 1 through 18 and 21, as though fully set forth herein. Plaintiff pleads this cause of action
21   in the alternative and asserts ERISA claims pursuant to 29 USC section 1132 (a)(1)(B) which gives
22   this state court concurrent jurisdiction over these claims.
23           55.     As an employees of various Silicon Valley companies Plaintiffs patients were
24   provided with healthcare insurance plans that Plaintiff is informed and believes and thereon alleges
25   were and are issued, underwritten and administered by Defendants and/or Defendants'
26   predecessor(s)/assignor(s) who wrote the plans, are in possession of same and are familiar with their
27   terms and conditions. Plaintiff is informed and believes and thereon alleges that the Defendants
28




                                                          - 10 -
          __________________________________________________________________________________________________
                                    First Amended Complaint – SUMMIT ESTATE v. UHC
                                             Exhibit A, Page 14
          Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 12 of 13



 1   drafted and/or issued the subject policies/plans and are completely familiar with all of their terms
 2   and conditions.
 3          56.     When the patients sought treatment with Plaintiff, Plaintiff verified benefits as alleged
 4   herein and took other actions, including but not limited to receiving from the subject patients
 5   assignments of insurance benefits and powers of attorney whereby the insurance benefits under the
 6   plans were assigned to Plaintiff and Plaintiff was appointed as attorney in fact for the patients for the
 7   purposes of representing the patients as duly authorized representative with regard to the
 8   enforcement of their rights under the ERISA healthcare plans.
 9          57.     Plaintiff provided authorized substance abuse treatment services to the patients and
10   all conditions, covenants and promises required to be performed in accordance with the terms and
11   conditions of said healthcare insurance contracts/plans have been performed or satisfied by Plaintiff
12   and/or Plaintiffs’ patients except, if applicable, those that have been excused, waived or are
13   otherwise inapplicable.
14          58.     Within the past three years, Defendants breached their contractual and/or fiduciary
15   obligations under the subject plan and violated the provisions of 29 U.S.C. §1132 by failing to
16   properly pay Plaintiffs claims for payment for substance abuse treatment services and by way of
17   example and without limitation, engaging in the other conduct alleged herein.
18          59.     As a direct and proximate result of the Defendant's breach of contract and violation
19   29 U.S.C. §1132, Plaintiff has suffered and will continue to suffer damages including loss of plan
20   benefits under the healthcare insurance policies/plans which sum will be subject to proof at the time
21   of trial. Pursuant to 29 U.S.C. §1132(g) Plaintiff hereby requests attorney's fees and costs in
22   connection with recovering benefits due and owing from the Defendants
23          WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:
24          1.      For general, special, restitutionary and compensatory damages according to proof.
25          2.      For prejudgment interest on amounts benefits wrongfully withheld.
26          3.      For expenses incurred, including attorney's fees and other costs, according to proof.
27          4.      On the Second, Fourth, Fifth causes of action, punitive damages according to proof.
28          5.      For an injunction prohibiting the conduct alleged herein.



                                                         - 11 -
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                            Exhibit A, Page 15
         Case 5:19-cv-06724-NC Document 1-1 Filed 10/18/19 Page 13 of 13



 1          6.      For such other and further relief as the Court may deem just and proper.
 2   Dated: September 30, 2019                       LAW OFFICE OF JOHN W. TOWER
 3

 4
                                                     By: ________________________________________
 5
                                                          JOHN W. TOWER
 6                                                        Attorney for Plaintiff
                                                          Summit Estate, Inc.
 7

 8

 9                                              JURY DEMAND
10          Plaintiff hereby demands a jury for all issues properly giving rise to the right to trial by jury.
11

12   Dated: September 30, 2019                       LAW OFFICE OF JOHN W. TOWER
13

14
                                                     By: ________________________________________
15
                                                          JOHN W. TOWER
16                                                        Attorney for Plaintiff
                                                          Summit Estate, Inc.
17

18

19

20

21

22

23

24

25

26

27

28




                                                         - 12 -
         __________________________________________________________________________________________________
                                   First Amended Complaint – SUMMIT ESTATE v. UHC
                                            Exhibit A, Page 16
